AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                                                              Page I of I



                                                      UNITED STATES DISTRICT COURT
                                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                                                               JUDGMENT IN A CRIMINAL CASE
                                                        V.                                                                                  (For Offenses Committed On or After November 1, 1987)



                    Luis Armando Fuentes-Lopez                                                                                               Case Number20CR0096-KSC

                                                                                                                                            FEDERAL DEFENDERS
                                                                                                                                            Defendant's Attorney


REGISTRATION NO. 90509298

THE DEFENDANT:
 IX! pleaded guilty to count(s) 1 of the Superseding Information (Misdemeanor)
 D was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s ), which involve the following offense( s):

Title & Section                               Nature of Offense                                                                                                               Count Number(s)
8: 1325                                       IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                                                                            1
                                              (Misdemeanor)

 D The defendant has been found not guilty on count(s)
                                                                                                                                       -------------------
 IX)   Count(s) UNDERLYING                                                                                                                dismissed on the motion of the United States.

                                               IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                     60 DAYS
 IX! Assessment: $10 WAIVED
 IX! Fine: WAIVED
 IX! Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                          Janua!Y 30, 2020
                                                                                                                                          Date of Imposition of Sentence
                              (-'""--"'--'''----,--

                                                                                                               D
                                                                                                                                          -
                                                                c.re L - .
                                                        <'~·"-•--~7~-.,.s~ -

                                                                                                                                          ~KARE';,-;~~WFORD
                                                                    JAi\l 1                      (1                                       UNITED STATES MAGISTRATE JUDGE

                                                      -H   ~   (;   \!                       ~
                                                                                                                        ;'-.

                                •,.,_,       ....~...   ,,,.,.-·.,=,.s,,..... .. o>', _ _ • •,.,.,. .. »   ~   ..-, •          •   '
